DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see page 6-7, filed 1/3/2022, with respect to Claims 7 and 14 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of Claims 7 and 14 has been withdrawn. 
Claims 7 and 14 were rejected under 35 U.S.C. 112(b), as being indefinite because the limitation "the porous metal plate..." renders the claims indefinite. This rejection is traversed, and reconsideration and withdrawal thereof respectfully requested. Claim 1 is amended in this response such that claim 7 properly depends from the amended claim. Claim 14 is canceled in this response. Thus, the rejection of claim 14 is moot. Applicant submits the claims fully comport with the requirements of 35 U.S.C. § 112.
The examiner finds the applicants argument and amendment sufficient, therefore the 35 U.S.C. 112(b) rejection is hereby withdrawn.
Applicant’s arguments, see pages 7-8, filed 1/3/2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C 102(a)(1) rejections of Claims 1-20 has been withdrawn. 
D'Amico does not anticipate the claimed testing holders, and D'Amico, Eckert et al., Kawate et al., and Tani, whether taken in combination or taken alone, do not render the claimed testing holders obvious at least because the cited publications do not teach or suggest a holder body comprising a bottom plate having a hole that is configured to release an insertion 
Furthermore, the cited publications do not teach or suggest, the holder body comprises a bottom plate comprising a hole that is configured to release an insertion pressure when the  chip is inserted in the holder body; and a plurality of pogo pins for absorbing a contact stress when the chip is inserted in the holder body, as recited by claim 8. 
In addition, the cited publications do not teach or suggest the holder body comprising a bottom plate having a hole that is configured to release an insertion pressure when the chip is inserted in the holder body, and a plurality of soft spacers for absorbing a contact stress when the chip is inserted in the holder body, as recited by claim 15. 
D'Amico does not teach or suggest the claimed hole configured to release an insertion pressure when the chip is inserted in the holder body, a porous metal plate configured to absorb a stress from the insertion of the chip to prevent warpage, the plurality of pogo pins, and the plurality of soft spacers. Eckert et al., Kawate et al., and Tani do not cure the deficiencies of D'Amico. The dependent claims are allowable for at least the same reasons as the independent claims from which they depend and further distinguish the claimed testing holders.
The examiner finds the applicants argument and amendment sufficient, therefore the 35 U.S.C. 102(a)(1) rejections are hereby withdrawn.
Allowable Subject Matter
Claims 1-5, 7-12, 15-19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a testing holder for a chip, comprising: a holder body configured to contain the chip, wherein the holder body comprises: a bottom plate having a hole that is configured to release an insertion pressure when the chip is inserted in the holder body; a surrounding wall disposed on the bottom plate, wherein the surrounding wall comprises: an upper surrounding wall with a first opening and a second opening having a first size; a lower surrounding wall with a third opening having a second size, and wherein the second size is larger than the first size; a porous metal plate configured to absorb a stress from the insertion of the chip to prevent warpage of the chip disposed between the bottom plate and the lower surrounding wall.
The references cited on PTO-892 form fail to disclose the combination of claim limitations underlined above with respect to a testing holder for a chip.
Claims 2-5, 7, and 21 depend upon that of Claim 8 and require all of the limitations of Claim 8, therefore Claims 2-5, 7, and 21 are too considered as allowed.
Regarding Claim 8, the references cited on PTO-892 form, alone or in combination form, fail to disclose a testing holder for a chip, comprising: a holder body configured to contain the chip, wherein the holder body comprises: a bottom plate comprising: a hole that is configured to release an insertion pressure when the chip is inserted in the holder body; and a plurality of pogo pins for absorbing a contact stress when the chip is inserted in the holder body; and a surrounding wall disposed on the bottom plate, wherein the surrounding wall comprises: an upper surrounding wall; and a lower surrounding wall, and wherein the lower surrounding wall 
The references cited on PTO-892 form fail to disclose the combination of claim limitations underlined above with respect to a testing holder for a chip.
Claims 9-12 and 22 depend upon that of Claim 8 and require all of the limitations of Claim 8, therefore Claims 9-12 and 22 are too considered as allowed.
Regarding Claim 15, the references cited on PTO-892 form, alone or in combination form, fail to disclose a testing holder for a chip, comprising: a holder body configured to contain the chip, wherein the holder body comprises: a bottom plate having a hole that is configured to release an insertion pressure when the chip is inserted in the holder body, and a plurality of soft spacers for absorbing a contact stress when the chip is inserted in the holder body; and a surrounding wall disposed on the bottom plate, wherein the surrounding wall comprises: an upper surrounding wall with a first opening and a second opening having a first size; and a lower surrounding wall with a third opening having a second size, and wherein the second size is larger than the first size.
The references cited on PTO-892 form fail to disclose the combination of claim limitations underlined above with respect to a testing holder for a chip.
Claims 16-19 and 23-24 depend upon that of Claim 15 and require all of the limitations of Claim 8, therefore Claims 16-19 and 23-24 are too considered as allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to holder/carriers for containing a DUT and probe cards to be used in conjunction with said holders/carrier for testing various DUTs, wherein the holder/carrier comprises functionality to prevent damage/warpage of a DUT upon insertion into the holder/carrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858